DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 8 that the second transmissive layer is not directly formed on the first layer in the disclosure of Wakabayashi (US 2016/0097883 A1 of record). The examiner respectfully disagrees, as the claim limitations state that the first layer is formed using the first transmissive layer and the first sacrificial layer. Since this is the case, the first layer is directly in contact with the second transmissive layer via at least the first sacrificial layer (Wakabayashi, Figure 12, first layer 43/141 (where 43 is the first sacrificial layer), second transmissive layer 142). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US Publication No.: US 2016/0097883 A1 of record) in view of Yamanaka et al (US Publication No.: US 2004/0012734 A1 of record, “Yamanaka”). 
Regarding Claim 1, Wakabayashi discloses a manufacturing method of a lens layer for an electro-optical device (Figures 9-12), the lens layer including a first layer and a second layer (Figure 3B, first layer 141b2-b4, second layer 142), the manufacturing method of the lens layer comprising,
Forming a first transmissive layer at a concave surface of an insulating layer over a substrate of the electro-optical device (Figure 10, substrate 11, insulating layer 141b1, first transmissive layer 141b2-141b4), the insulating layer having translucency (Paragraphs 0114-0116);
Forming, with a material different from a material of the first transmissive layer, a first sacrificial layer on the first transmissive layer (Figure 11, first sacrificial layer 43);
Polishing the first transmissive layer and the first sacrificial layer to form a first layer being a residual portion of the first transmissive layer and a sacrificial layer residual portion being a residual portion of the first sacrificial layer (Figures 11A-11B; Paragraphs 0124-0126);
Forming a second transmissive layer having translucency directly on the first layer (Figure 12, second transmissive layer 142, first layer 43/141);
Forming, with a material different from a material of the second transmissive layer, a second sacrificial layer on the second transmissive layer (Figure 12B, second sacrificial layer 13; Paragraph 0130); and
Polishing the second transmissive layer and the second sacrificial layer to form a second layer from the second transmissive layer (Figure 12; Paragraph 0130).
Wakabayashi fails to disclose a step of removing the sacrificial layer residual portion by etching.  
However, Yamanaka discloses a similar method comprising a step of removing the sacrificial layer residual portion by etching (Yamanaka, Paragraph 0179 discloses a step of removing a support (sacrificial) layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Wakabayashi to have a step of removing the sacrificial layer residual portion as disclosed by Yamanaka. One would have been motivated to do so for the purpose of forming a planarized surface of an optical resin layer (Yamanaka, Paragraph 0179). 

Regarding Claim 2, Wakabayashi in view of Yamanaka discloses the manufacturing method for the electro-optical device according to claim 1, wherein a material of the first layer is identical to a material of the second layer (Wakabayashi, Paragraph 0112). 

Regarding Claim 3, Wakabayashi in view of Yamanaka discloses the manufacturing method for the electro-optical device according to claim 1, wherein the first sacrificial layer and the second sacrificial layer are each formed by a high density plasma CVD method (Wakabayashi, Paragraph 0084; Paragraph 0091).

Regarding Claim 6, Wakabayashi in view of Yamanaka discloses the manufacturing method for the electro-optical device according to claim 1, wherein a material of the first layer and a material of the second layer each include silicon oxynitride (Wakabayashi, Paragraph 0112). 

	Regarding Claim 7, Wakabayashi in view of Yamanaka discloses the manufacturing method for the electro-optical device according to claim 1, wherein a material of the first sacrificial layer and a material of the second sacrificial layer each include an inorganic material containing oxygen and silicon (Wakabayashi, Paragraph 0057; Paragraph 0091). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Yamanaka in further view of Kim et al (US Publication No.: US 2020/0274109 A1 of record, “Kim”).
Regarding Claim 4, Wakabayashi in view of Yamanaka discloses the manufacturing method for the electro-optical device according to claim 1.
Wakabayashi fails to disclose that the sacrificial layer residual portion is removed by wet etching. 
	However, Kim discloses a similar method where the sacrificial layer residual portion is removed by wet etching (Kim, Paragraph 0104).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Wakabayashi to include a wet etching step as disclosed by Kim. One would have been motivated to do so for the purpose of enhancing a seal process and reinforcement of an encapsulation layer (Kim, Paragraphs 0103-0105). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Yamanaka and Kim in further view of Huang et al (US Publication No.: US 2018/0358397 A1 of record, “Huang”).
Regarding Claim 5, Wakabayashi in view of Yamanaka and Kim discloses the manufacturing method for the electro-optical device according to claim 4 comprising a wet etching method (Wakabayashi, Paragraph 0076).
Wakabayashi fails to disclose that an etching rate of the first sacrificial layer is greater than etching rate of the first transmissive layer.
However, Huang discloses a similar method where an etching rate of the first sacrificial layer is greater than etching rate of the first transmissive layer (Huang, Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wet etching method as disclosed by Wakabayashi to have different etching rates as disclosed by Huang. One would have been motivated to do so for the purpose of optimizing the etching method and etching rate of the difference in materials of the respective layers (Huang, Paragraph 0027). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871